Exhibit 10.17
DOVER CORPORATION
EXECUTIVE SEVERANCE PLAN
Introduction
This Dover Corporation Executive Severance Plan (the “Plan”) sets forth the
policy of Dover Corporation, a Delaware corporation (“Dover”), and each of its
Subsidiaries (as defined in Article 13) which employs an “Eligible Executive”
(as defined in Article 1) with respect to “Severance Payments” (as defined in
Article 5) payable to an Eligible Executive under the Plan. (Dover and such
Subsidiaries are collectively referred to as the “Company”.) This Executive
Severance Plan constitutes the plan document and summary plan description for
the Plan.
Article 1. Who is Eligible for Participation in the Plan

a.   Eligible Executives. The individuals who shall be eligible to participate
in the Plan shall be (i) the Chief Executive Officer (“CEO”) of Dover plus
(ii) any executive of the Company who is (A) employed in the United States, or
(B) a U.S.-based employee temporarily assigned to the non-U.S. payroll of a
Subsidiary on an expatriate assignment, and in each case whose annual base
salary as in effect from time to time (“Base Salary”) is determined under
Dover’s executive salary Bands 1 to 4, as in effect from time to time (“Eligible
Executives”). If your Base Salary ceases to be determined under Dover’s
executive salary Bands 1 to 4, you shall cease to be eligible to participate in
the Plan.   b.   Effect of Employment Agreement. You shall not be eligible to
participate in the Plan if you are party to a written agreement with the Company
that provides for severance payments to you upon, or following, the termination
of your employment.   c.   Other Plans. If you are eligible to participate in
this Plan, you shall not be eligible to participate in, or to receive any
severance benefits under, any other severance plan, policy, practice, or
arrangement maintained by the Company. If you become eligible to receive
Severance Payments under the Dover Corporation Senior Executive
Change-in-Control Severance Plan, you shall not be eligible to receive Severance
Payments under this Plan.

Article 2. How Do You Become Eligible for Severance Payments under the Plan
You will be eligible for Severance Payments if you are an Eligible Employee and
your employment is terminated by the Company without “Cause” (as defined in
Article 13) (“Termination Without Cause”).
Article 3. What Events Make You Ineligible for Severance Payments under the Plan
You shall not be entitled to receive Severance Payments under this Plan if any
of the following disqualifying events occur:

a.   Death or Disability. Your employment terminates due to death or, at the
option of the Company, upon your “Disability” (as defined in Article 13);

 



--------------------------------------------------------------------------------



 



b.   Voluntary Termination. You elect to terminate your employment with the
Company or a successor for any reason, including without limitation, retirement
(“Voluntary Termination”).   c.   Termination for Cause. Your employment with
the Company is terminated for Cause (“Termination for Cause”);

  •   Your employment may be terminated for Cause by the Company effective upon
the giving of written notice to you of such Termination for Cause, or effective
upon another date as specified in such notice (“Notice of Termination for
Cause”).     •   If within one (1) year after your Termination Without Cause,
the Company determines that your employment could have been Terminated for
Cause, your prior termination shall be recharacterized as a Termination for
Cause upon the Company giving written notice to you (or to your estate in the
event of your death). You (or your estate) shall have thirty (30) days to
provide a written response to the Company. To the extent that the Company does
not reverse its determination after receipt of your response, if any, you (or
your estate) shall be obligated promptly to repay any Severance Payments paid to
you under the Plan. The Company may take appropriate legal action to seek to
recover any Severance Payments from you or your estate.

d.   Sale. You work for a division, subdivision, plant, location, or entity
which is sold or otherwise transferred to an entity other than Dover and its
Subsidiaries, regardless of whether the new owner offers continued or comparable
employment to you.   e.   New Employer. You begin working for another employer
(whether regular or temporary and whether full-time or part-time) in any
capacity, including as a consultant or independent contractor, before your “Date
of Termination” (as defined in Article 13). You are required to immediately
notify the Company in writing if you begin another job prior to your Date of
Termination.

Article 4. What Amounts Other than Severance Payments May be Payable to You
Regardless of whether you are eligible for Severance Payments under the Plan,
you may be entitled to receive benefits (other than severance payments) for
which you are expressly eligible following your Date of Termination to the
extent you are entitled under the terms and conditions of any other plans,
policies, programs and/or arrangements of the Company, including without
limitation, continuation health benefits under the federal law known as COBRA,
amounts payable or benefits provided under the Dover Corporation 2005 Equity and
Cash Incentive Plan and any successor plan (the “2005 Plan”), the Dover
Corporation Pension Replacement Plan, the Dover Corporation Deferred
Compensation Plan, the Dover Corporation Pension Plan, and the Dover Corporation
Retirement Savings Plan.

2



--------------------------------------------------------------------------------



 



Article 5. What Severance Payments Are Payable under the Plan
If you are eligible to receive Severance Payments under Article 2 above, and you
have not become ineligible for the receipt of such Severance Payments due to a
disqualifying event as described in Article 3 above or other provisions of the
Plan, you shall be entitled to the following severance payments (the “Severance
Payments”):

  •   Base Salary continuation for a twelve (12) month period following your
Date of Termination (the “Severance Pay Period”), plus an additional monthly
amount equal to the then cost of COBRA health continuation coverage for yourself
and covered family members based on the level of health coverage in effect on
your Date of Termination, if any, for the lesser of the Severance Period or the
period that you receive COBRA benefits, with such payments to commence sixty
(60) days from your Date of Termination, retroactive to your Date of
Termination;     •   If on your Date of Termination you are a “covered employee”
(within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”)) who participates in an annual incentive plan intended to
comply with Section 162(m) of the Code, an additional Severance Payment equal to
the pro rata portion (based upon the completed calendar months worked in the
year in which your Date of Termination occurs) of the annual incentive bonus
paid to you for the year prior to the year in which your Date of Termination
occurs (the “Bonus Payment”), with such amount to be payable when an annual
incentive bonus is regularly paid to employees for the year in which your Date
of Termination occurs, which amount may, in the discretion of the Compensation
Committee of Dover’s Board of Directors (“Compensation Committee”), be reduced.
    •   If you are not a “covered employee”, an additional Severance Payment
equal to a pro rata portion (based upon the completed calendar months worked in
the year in which your Date of Termination occurs), of the target annual
incentive bonus payable for the year in which your Date of Termination occurs,
with such amount to be payable when an annual incentive bonus is regularly paid
to employees for the year in which your Date of Termination occurs, which amount
may, in the discretion of the Compensation Committee (or, if applicable, the
manager who approves your bonus) be reduced based upon attainment of the
performance criteria applicable to your award for the year of termination.     •
  With respect to the Cash Performance Award having a scheduled payment date
next following your Date of Termination under the 2005 Plan, you shall be
entitled to receive on the scheduled payment date of such award a pro rata
portion (based upon the completed calendar months worked by you during the
applicable performance period) of the payment, if any, you would have earned had
you been an employee on the payment date, based upon attainment of the
performance criteria applicable to your award for the applicable performance
period (and taking into account the terms of the 2005 Plan), including but not
limited to the discretion of the Compensation Committee to reduce such cash
payment), with

3



--------------------------------------------------------------------------------



 



      such amount to be payable when the cash performance award is regularly
paid to employees for such year. The foregoing provision shall not be applicable
to you if, on your Date of Termination, you are eligible for normal retirement
under the 2005 Plan. Any amount payable to you under this provision shall be
reduced by the amount of any Cash Performance Award payable to you under the
2005 Plan for the same year.     •   If you die before receipt of all Severance
Payments to which you are entitled, any payments due to you will be paid to your
estate at the time they would have been payable to you.     •   The Company’s
obligations to make Severance Payments to you are conditioned upon your timely
execution (without revocation) of a separation agreement and a general release
of all claims related to your employment and the termination of your employment
in a form satisfactory to Dover (the “Separation Agreement and Release”). The
Separation Agreement and Release shall include a confidentiality covenant, a
non-disparagement covenant, a covenant for the protection of intellectual
property, and a non-competition and non-solicitation restriction for the
duration of the Severance Pay Period, as more fully to be set forth in such
Separation Agreement and Release. If you should fail to execute such Separation
Agreement and Release within forty-five (45) days following the Date of
Termination or should you later revoke or violate the Separation Agreement and
Release, the Company shall not have any obligation to make the payments
contemplated under this Plan and you shall refund any Severance Payments made to
you.

Article 6. Claw-Back Provisions
In addition to the right of the Company, under Article 3(c) and Article 5, to
recover amounts paid to you, in the event that you shall (i) breach the
non-competition, non-disparagement, non-solicitation, confidentiality,
intellectual property or other covenants or provisions of the Separation
Agreement and Release, or (ii) be required by any claw-back policies of the
Company, as in effect from time to time, or by applicable law, to refund
payments received from the Company as the result of a restatement of the
Company’s financial statements or other events or conduct as may be specified in
such policies from time to time or as may be required by applicable law, you
shall be obligated promptly to refund the Severance Payments made to you. The
Company may take appropriate legal action to seek to recover any Severance
Payments from you or your estate.
Article 7. Income Taxes
Severance Payments are subject to all applicable federal, state, local and
non-U.S. tax withholdings.

4



--------------------------------------------------------------------------------



 



Article 8. Section 409A of the Code
Notwithstanding any other provision of the Plan, if any payment, compensation or
other benefit provided to you in connection with your employment termination is
determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and you are a
“specified employee” as defined in Code Section 409A(a)(2)(b)(i), no part of
such payments shall be paid before the day that is six (6) months plus one
(1) day after your Date of Termination (such date, the “New Payment Date”). The
aggregate of any payments that otherwise would have been paid to you during the
period between your Date of Termination and the New Payment Date shall be paid
to you in a lump sum on such New Payment Date. Thereafter, any payments that
remain outstanding as of the day immediately following the New Payment Date
shall be paid without delay over the time period originally scheduled in
accordance with the terms of the Plan. If you die during the period between the
Date of Termination and the New Payment Date, the amounts withheld on account of
Code Section 409A shall be paid to your estate within ninety (90) days of your
death.
For the avoidance of doubt, up to two (2) times the lesser of: (i) your Base
Salary for the year preceding the year in which your Date of Termination occurs;
and (ii) the maximum amount of compensation that may be taken into account under
a qualified plan pursuant to Code Section 401(a)(17) for the year in which your
Date of Termination occurs, shall be paid in accordance with the schedule set
forth in Article 5, without regard to such six (6) month delay.
The provisions of the Plan are intended to be exempt from, or to comply with,
the requirements of Code Section 409A, including without limitation, with the
separation pay exemption and short-term deferral exemption of Code Section 409A.
The Plan shall in all respects be administered in accordance with Code
Section 409A and shall be interpreted in a manner to conform to the requirements
of Code Section 409A. Notwithstanding anything in the Plan to the contrary,
distributions may only be made under the Plan upon an event and in a manner
permitted by Code Section 409A or an applicable exemption.
All payments to be made upon a termination of employment under the Plan may only
be made upon a “separation from service” under Code Section 409A.
For purposes of Code Section 409A, the right to a series of installment payments
under the Plan shall be treated as a right to a series of separate payments. In
no event may you, directly or indirectly, designate the calendar year of a
payment.
Article 9. Administration of Plan
The “Plan Administrator” (as defined in Article 13) shall have the exclusive
right, power, and authority, in its sole and absolute discretion, to administer,
apply, and interpret the Plan and to decide all matters arising in connection
with the operation or administration of the Plan to the extent not retained by
Dover as set forth herein. Without limiting the generality of the foregoing, the
Plan Administrator shall have the sole and absolute discretionary authority to:

•   Make determinations as to whether an employee is, or is not, an Eligible
Executive;   •   Take all actions and make all decisions with respect to the
eligibility for, and the amount of, Severance Payments payable under the Plan;

5



--------------------------------------------------------------------------------



 



•   Formulate, interpret and apply rules, regulations, and policies necessary to
administer the Plan in accordance with its terms;   •   Decide questions,
including legal or factual questions, with regard to any matter related to the
Plan;   •   Construe and interpret the terms and provisions of the Plan and all
documents which relate to the Plan and decide any and all matters arising
thereunder including the right to remedy possible ambiguities, inconsistencies
or omissions;   •   Investigate and make such factual or other determinations as
shall be necessary or advisable for the resolution of appeals of adverse
determinations under the Plan; and   •   Process, and approve or deny, claims
for Severance Payments under the Plan and any appeals.

All determinations made by the Plan Administrator as to any question involving
its respective responsibilities, powers and duties under the Plan shall be final
and binding on all parties, to the maximum extent permitted by law. All
determinations by Dover referred to in the Plan shall be made by Dover in its
capacity as an employer and settlor of the Plan.
Article 10. Modification or Termination of Plan
Dover reserves the right, in its sole and absolute discretion, to amend, modify,
or terminate the Plan, in whole or in part, including any or all of the
provisions of the Plan, for any reason, at any time, by action of the
Compensation Committee. This Plan does not give an Eligible Executive any vested
right to Severance Payments. If the Plan is amended or terminated, your rights
to receive Severance Payments may be eliminated. No individual may become
entitled to benefits or other rights under the Plan after the Plan is
terminated.
Article 11. Claims and Appeal Procedures
The Plan Administrator shall make a determination in connection with the
termination of employment of an Eligible Executive as to whether a Severance
Payment under the Plan is payable to such Eligible Executive and the amount
thereof, taking into consideration any determination made by Dover as to the
circumstances regarding the termination, the potential applicability of a
disqualifying event, or the Plan Administrator’s decision as to whether an
employee is an Eligible Employee under the Plan. The Plan Administrator shall
advise any Eligible Executive it determines is entitled to Severance Payments
under the Plan as to the amount of Severance Payments payable under the Plan.
The Plan Administrator may delegate any or all of its responsibilities under
this section.
a. Claim Procedures
Each Eligible Executive or his or her authorized representative (each, the
“Claimant”) claiming Severance Payments under the Plan who has not been advised
by the Plan Administrator as to his

6



--------------------------------------------------------------------------------



 



or her eligibility for Severance Payments, disagrees with a determination that
he or she is not eligible for Severance Payments, disagrees with the amount of
any Severance Payments awarded under the Plan, or disagrees with a decision to
require him or her to repay an amount under the Plan, is eligible to file a
written claim with the Plan Administrator.
Within ninety (90) days after receiving the claim, the Plan Administrator will
decide whether or not to approve the claim. The ninety (90)-day period may be
extended by the Plan Administrator up to an additional ninety (90)-day period if
special circumstances require an extension of time to consider the claim. If the
Plan Administrator extends the ninety (90)-day period, the Claimant will be
notified in writing before the expiration of the initial ninety (90)-day period
as to the length of the extension and the special circumstances that necessitate
the extension.
If the claim is denied, the Plan Administrator shall set forth in writing (which
notice may be electronic) the reasons for the denial; the relevant provisions of
the Plan on which the decision is made; a description of the Plan’s claim appeal
procedures; and, if additional material or information is necessary to perfect
the claim, an explanation of why such material or information is necessary. The
notice will also include a statement regarding the procedures for the Claimant
to file a request for review of the claim denial as set forth in the “Appeal
Procedures” sub-section below and the Claimant’s right to bring a civil action
under Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) following a claim denial on appeal.
b. Appeal Procedures
If a claim has been denied by the Plan Administrator and the Claimant wishes
further consideration and review of his or her claim, he or she must file an
appeal of the denial of the claim to the Plan Administrator no later than sixty
(60) days after the receipt of the written notification of the Plan
Administrator’s denial. In connection with his or her appeal, the Claimant may
request the opportunity to review relevant documents prior to submission of a
written statement, submit documents, records and comments in writing, and
receive, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the Claimant’s claim for
Severance Payments under the Plan. The review of the appeal by the Plan
Administrator will take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial review of
the claim.
The Plan Administrator will notify the Claimant in writing (which notice may be
electronic) of the Plan Administrator’s decision with respect to its review of
the appeal within sixty (60) days of the receipt of the request for a review of
the claim. Due to special circumstances, the Plan Administrator may extend the
time to reach a decision with respect to the appeal of the claim denial, in
which case the Plan Administrator will notify the Claimant in writing before the
expiration of the initial 60-day period as to the length of the extension and
the special circumstances that necessitate such extension and render a decision
as soon as possible, but not later than one hundred twenty (120) days following
the receipt of the Claimant’s request for appeal.

7



--------------------------------------------------------------------------------



 



If the appeal is denied, the Plan Administrator will set forth in writing (which
notice may be electronic) the specific reasons for the denial and references to
the relevant Plan provisions on which the determination of the denial is based.
The notice will also include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claim, and a
statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA.
c. Exhaustion of Remedies under the Plan
A Claimant wishing to seek judicial review of an adverse benefit determination
under the Plan, whether in whole or in part, must file any suit or legal action,
including, without limitation, a civil action under Section 502(a) of ERISA,
within one (1) year of the date the final decision on the adverse benefit
determination on review is issued or should have been issued or lose any rights
to bring such an action. If any such judicial proceeding is undertaken, the
evidence presented shall be strictly limited to the evidence timely presented to
the Plan Administrator. A Claimant may bring an action under ERISA only after he
or she has exhausted the Plan’s claims and appeal procedures.
Article 12. Miscellaneous Provisions

•   The records of the Company with respect to employment history, compensation,
absences, illnesses, and all other relevant matters shall be conclusive for all
purposes of this Plan.   •   The respective terms and provisions of the Plan
shall be construed, whenever possible, to be in conformity with the requirements
of ERISA, or any subsequent laws or amendments thereto. To the extent not to
conflict with the preceding sentence, the construction and administration of the
Plan shall be in accordance with the laws of the state of Illinois applicable to
contracts made and to be performed within the state of Illinois (without
reference to its conflicts of law provisions).   •   Nothing contained in this
Plan shall be held or construed to create any liability upon the Company to
retain any employee in its service or to change the employee-at-will status of
any employee. All employees shall remain subject to the same terms and
conditions of employment and discharge or discipline to the same extent as if
the Plan had not been put into effect. An employee’s failure to qualify for, or
receive, a Severance Payment under the Plan shall not establish any right to
(i) continuation or reinstatement, or (ii) any benefits in lieu of Severance
Payments.   •   The Company has the right to cancel a proposed termination of
employment or reschedule a termination date at any time before your employment
terminates. You will not become eligible for Severance Payments if your
termination date is cancelled or if you voluntarily terminate employment before
the termination date specified or rescheduled by the Company.   •   Severance
Payments under this Plan are not intended to duplicate such payments and
benefits as may be provided under state, local or federal plant shut down, mass
layoff or

8



--------------------------------------------------------------------------------



 



    similar laws, such as the WARN Act. Should payments or benefits under such
laws become payable to you, payments under this Plan will be offset or,
alternatively, Severance Payments previously paid under this Plan will be
treated as having been paid to satisfy such other benefit obligations to the
extent permitted by applicable law. In either case, the Plan Administrator, in
its sole discretion, will determine how to apply this provision and may override
other provisions in this Plan in doing so.   •   At all times, payments under
the Plan shall be made from the general assets of the Company.   •   Should any
provisions of the Plan be deemed or held to be unlawful or invalid for any
reason, the balance of the Plan shall remain in effect, unless it is amended or
terminated as provided in the Plan.   •   Except as required by law, the
Severance Payments will not be subject to alienation, transfer, assignment,
garnishment, execution or levy of any kind, and any attempt to cause such
payments to be so subjected will not be recognized.   •   If any overpayment is
made under the Plan for any reason, the Plan Administrator will have the right
to recover the overpayment.   •   The Company shall cause this Plan to be
assumed by a successor of the Company, whether such succession occurs by merger,
asset sale or otherwise.   •   Any notice or other written communication
required or permitted pursuant to the terms of the Plan shall have been duly
given (i) immediately when delivered by hand, (ii) three days after being mailed
by United States Mail, first class, postage prepaid (or such local equivalent
thereof), addressed to the intended recipient at his, her or its last known
address, (iii) on the next business day after deposit with a courier or
overnight delivery service post paid for next-day delivery and addressed in
accordance with the last known address, or (iv) immediately upon delivery by
facsimile or email to the telephone number or email address provided by a party
for the receipt of notice.

Article 13. Definitions

         
Cause
  •   You have engaged in conduct that constitutes willful misconduct,
dishonesty, or gross negligence in the performance of your duties; you breach
your fiduciary duties to your employer; or your willful failure to carry out the
lawful directions of the person(s) to whom you report;
 
       
 
  •   You have engaged in conduct which is demonstrably and materially injurious
to your employer, or that materially harms the reputation, good will, or
business of your employer;
 
       
 
  •   You have engaged in conduct which is reported in the general or trade
press or otherwise achieves general notoriety and which is scandalous, immoral
or illegal;

9



--------------------------------------------------------------------------------



 



         
 
  •   You have been convicted of, or entered a plea of guilty or nolo contendere
(or similar plea) to, a crime that constitutes a felony, or a crime that
constitutes a misdemeanor involving moral turpitude, dishonesty or fraud;
 
       
 
  •   You have been found liable in any Securities and Exchange Commission or
other civil or criminal securities law action or any cease and desist order
applicable to you is entered (regardless of whether or not you admit or deny
liability);
 
       
 
  •   You have used or disclosed, without authorization, confidential or
proprietary information of Dover or its Subsidiaries; you have breached any
written agreement with the Company not to disclose any information pertaining to
Dover or its Subsidiaries or their customers, suppliers and businesses; or you
have breached any agreement relating to non-solicitation, non-competition , or
the ownership or protection of the intellectual property of Dover or its
Subsidiaries; or
 
       
 
  •   You have breached any of the Company’s policies applicable to you, whether
currently in effect or adopted after the Effective Date of the Plan.
 
        Date of Termination   The date on which you incur a termination of
employment or such other date on which you incur a “separation from service”
determined under the provisions set forth in Section 1.409A-1(h) of the Treasury
Regulations or any successor provisions. Pursuant to such provisions, you will
be treated as no longer performing services for the Company when the level of
services you perform for the Company decreases to a level equal to 20% or less
of the average level of services performed by you during the immediately
preceding thirty-six (36) months.
 
        Disability   Disability shall be defined as set forth under the
Company-sponsored Long-Term Disability Benefits Plan that covers you, as such
plan shall be in effect from time to time. Any dispute concerning whether you
are deemed to have suffered a Disability for purposes of the Plan shall be
resolved in accordance with the dispute resolution procedures set forth in the
Company-sponsored Long-Term Disability Benefits Plan in which you participate.
 
        Plan Administrator   With respect to Severance Payments payable to the
President and Chief Executive Officer, the Chief Operating Officer, or the Vice
President- Human Resources, the Compensation Committee. With respect to all
other matters under the plan, the Vice President -Human Resources of Dover or
successor position.

10



--------------------------------------------------------------------------------



 



          Subsidiary   An entity in which Dover owns, directly or indirectly, at
least 50% of the equity or voting interests.

Article 14. Effective Date of Plan
The Plan is effective as of November 3, 2010.

11



--------------------------------------------------------------------------------



 



SUMMARY OF ERISA RIGHTS
Your Rights Under ERISA
The Department of Labor has issued regulations that require the Company to
provide you with a statement of your rights under ERISA with respect to this
Plan. The following statement was designated by the Department of Labor to
satisfy this requirement and is presented accordingly.
As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants are entitled to:
Receive Information About Your Plan and Benefits
1. Examine, without charge, all Plan documents and copies of all documents filed
by Dover with the Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration. This includes annual
reports and Plan descriptions. All such documents are available for review from
the Dover Human Resources Department.
2. Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and any updated summary plan description. The Plan
Administrator may charge you a reasonable fee for the copies.
3. Receive a summary of the Plan’s annual financial report. Once each year, the
Plan Administrator will send you a Summary Annual Report of the Plan’s financial
activities at no charge.
Prudent Action by Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called fiduciaries of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants.
No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit
under the Plan or exercising your rights under ERISA.
Enforcing Your Rights
If your claim for Severance Payments is denied or ignored in whole or in part,
you have a right to receive a written explanation of the reason for the denial,
to obtain copies of documents related to the decision without charge, and to
appeal any denial, all within certain time schedules. You have the right to have
your claim reviewed and reconsidered as explained in the “Claims and Appeal
Procedures” section.

12



--------------------------------------------------------------------------------



 



Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
thirty (30) days, you may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for Severance Payments which is denied or ignored, in whole or in
part, you may file suit in a state or federal court after you have exhausted the
Plan’s claims and appeal procedures as described in the section “Claims and
Appeal Procedures” hereof. If it should happen that Plan fiduciaries misuse the
Plan’s money, or if you are discriminated against for asserting your rights, you
may seek assistance from the Department of Labor, or you may file suit in a
federal court.
The court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you sued to pay these costs and fees.
If you lose, the court may order you to pay these costs and fees, for example,
if it finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about the Plan, you should contact the Plan
Administrator through the Dover Human Resources Department. They will be glad to
help you. If you have any questions about this statement or about your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest Area Office of the Employee
Benefits Security Administration, Department of Labor, listed in your telephone
directory, or you may contact:
The Division of Technical Assistance and Inquiries
Employee Benefits Security Administration,
Department of Labor
200 Constitution Avenue, N.W., Room 5N625
Washington, DC 20210
1-866-444-EBSA (1-866-444-3272)
www.dol.gov/ebsa (for general information)
www.askebsa.dol.gov (for electronic inquiries)
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration at 1-866-444-3272.

     
Administrative Facts
   
 
   
Plan Name
  Dover Corporation Executive
 
  Severance Plan
 
   
Plan Sponsor
  Dover Corporation
 
  Highland Landmark V
 
  3005 Highland Parkway, Suite 200
 
  Downers Grove, Illinois 60515 USA
 
  1-630-541-1540

13



--------------------------------------------------------------------------------



 



     
Type of Plan
  The Plan is a welfare benefit plan that provides severance benefits
 
   
Source of Contributions to Plan
  Employer payments from general corporate assets
 
   
Plan Year
  The Plan Year is January 1 through December 31
 
   
Employer Identification Number
  53-0257888
 
   
Plan Number
  [     ]
 
   
Plan Administrator
  Dover Corporation
 
  Highland Landmark V
 
  3005 Highland Parkway, Suite 200
 
  Downers Grove, Illinois 60515 USA
 
  1-630-541-1540
 
   
Agent for Receiving Service of
  General Counsel
Legal Process
  Dover Corporation
 
  Highland Landmark V
 
  3005 Highland Parkway, Suite 200
 
  Downers Grove, Illinois 60515 USA
 
  1-630-541-1540
 
  Legal Process can also be served on the Plan
 
  Administrator

Contact Information
If you have questions about this Plan, please contact Dover Human Resources at
the phone numbers below and they will provide you with this information.
Dover Human Resources

Phone:   (630) 743-5067   Fax:   (630) 743-2670   E-Mail:   dbw@dovercorp.com

14